Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious
Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei US 20180375560 A1   in view of YE US 2014/0029458 Al in view of Torsner et al US 20100046405 A1

 Regarding claim 1, Wei US 20180375560 A1 discloses a user equipment (UE) (fig.8 UE) in a wireless communication system,
 the UE (fig.8, UE) comprising: 
a transceiver (fig.8 and [0057] antennas 252 a-r and wireless radios 801 a-r (i.e. transceiver) transmits and receives signals) configured to:
 receive first information regarding a configuration of at least one semi-persistent channel state information-reference signal (CSI-RS) resource (see fig. 5B, step 501 and [0058]- [0059] UE receives the configuration information (i.e. first information), that identifies configuration of all of the CSI-RS resources (i.e. at least one semi-persistent channel state information-reference signal (CSI-RS) resource),
receive second information for activating the at least one semi-persistent CSI-RS resource (fig.5B step504 and [0060]- [0062] discloses eNB  transmits a configuration signal , such as an activation/deactivation bitmap (i.e. second information)  to identify the subset of CSI-RS resources selected for activation, wherein UE receives the configuration signal (i.e. second information) identifying the subset of CSI-RS resources that are activated for CSI measurement and reporting); and 
receive at least one CSI-RS through the at least one semi-persistent CSI-RS resource 
 ([0060]  eNB  selects a subset of the configured CSI-RS resources for activation, wherein the selected subset may include a single CSI-RS resource) and (see fig,5A step 505 and [0063] eNB transmits CSI-RS over the activated CSI-RS resources),and
a processor operably connected to the transceiver (see fig.8; wherein controller/processor 280 (i.e. processor) is connected to the antennas 252 a-r and wireless radios 801 a-r (i.e. transceiver), 
the processor configured to determine CSI based on the at least one CSI-RS (fig. 5B step 506, [0065] UE detects (i.e. determine) the CSI-RS transmitted on the activated CSI-RS resources, and UE measures the channel quality and conditions of the CSI-RS
wherein the transceiver is further configured to: transmit the CSI (fig. 5b step 507, and [0066] UE transmits the CSI report to eNB using wireless radios 801 a-r and antennas 252 a-r (i.e. transceiver); 
Wei  further discloses wherein the second information comprises a bit sequence (fig.5B step504 and [0060]-[0062]  eNB  transmits a configuration signal , such as an activation/deactivation bitmap (i.e. the second information comprises a bit sequence)  to identify the subset of CSI-RS resources selected for activation, wherein a configuration signal is transmitted  via (MAC) control elements (CEs) , where  MAC CE may be used to activate or deactivate one or more NZP CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE ( see [0068]).  
Wei does not explicitly disclose receive third information for deactivating the at least one semi-persistent CSI-RS resource, a bit sequence is arranged in an octet-aligned format.
In the same field of endeavor, YE US 2014/0029458 Al discloses
receive third information for deactivating the at least one semi-persistent CSI-RS resource [0030]-[0032]discloses  the cellular station(i.e. base station) transmits MAC CE to the mobile communication device (i.e. UE), wherein the MAC CE comprises information  indicating which the CSI-RS resources to be deactivated (i.e. information for deactivating the at least one semi-persistent CSI-RS resource), where the mobile communication device  deactivates the CSI-RS resource and stop measuring the CSI-RS resource and reporting the measurement result to the one of the cellular station  in response to deactivation of the CSI-RS resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei by incorporating receive third information for deactivating the at least one semi-persistent CSI-RS resource, as taught by YE, in order to improves the signaling performance on both the UE side and the network side (see YE [0036]).
The combination of Wei and YE does not explicitly disclose a bit sequence is arranged in an octet-aligned format.
Torsner et al US 20100046405 A1 discloses a bit sequence is arranged in an octet-aligned format [0003] n-bit is alignment, where n-bit aligned if a multiple of n bits occupies the header, where n may be 8, 16, 32; Where 8 or 16 bits or 32 bits it is octet aligned (i.e. an octet- aligned format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and YE by incorporating, a bit sequence is arranged in an octet-aligned format, as taught by Torsner, in order to reduce processing requirements (see Torsner [0004]).
Regarding claim2, the combination of Wei, YE and Torsner discloses all features with respect to the claim 1.
Wei further discloses wherein the second information comprises a media access control (MAC) control element (CE) for activating the at least one semi-persistent CSI-RS resource [0096] the configuration signal (i.e. second information) includes a medium access control (MAC) control element identifying each of the plurality of CSI-RS resources ,where [0068]  MAC CE is used to activate or deactivate one or more CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE, For example, [0072] base station transmits an activation/deactivation MAC CE to UE to deactivate the CSI-RS resource #1 and to activate the CSI-RS resource #2.

Regarding claim4, the combination of Wei, YE and Torsner discloses all features with respect to the claim 1.
Wei further discloses wherein the second information comprises information indicating the at least one semi-persistent CSI-RS resource (fig.5B step504 and [0062] UE receives the configuration signal (i.e. second information) identifying the subset of CSI-RS resources that are activated for CSI measurement and reporting; [0116] the subset of CSI - RS resources include a single CSI - RS resource (i.e. the at least one semi-persistent CSI-RS resource)

Regarding claim5, the combination of Wei, YE and Torsner discloses all features with respect to the claim 1.
Wei further discloses wherein the at least one semi-persistent CSI-RS resource comprises a CSI RS resource for interference measurement [0071] one CSI-RS resource may be activated for CSI reporting based on MAC CE, If an CSI-RS resource is activated, the associated CSI-IM resource will also be activated for interference measurement (i.e. a CSI RS resource for interference measurement)

Regarding claim6, the combination of Wei, YE and Torsner discloses all features with respect to the claim 1.
Wei further discloses wherein the CSI is transmitted based on aperiodic CSI  
[0055] the measured CSI-RS resource for aperiodic CSI reporting may be transmitted

Regarding claim 7, Wei US 20180375560 A1 discloses A base station (BS) (fig.7 eNB) in a wireless communication system, the BS (fig.7 eNB) comprising: a processor (fig.7 controller/processor 240); and 
a transceiver (fig.7; [0057] antennas 234 a-t and wireless radios 701 a-t (i.e. transceiver) transmits and receives signals) operably connected to the processor (fig.7; antennas 234 a-t and wireless radios 701 a-t (i.e. transceiver) is connected to the controller/processor 240 (i.e. processor),
 the transceiver configured to: transmit first information regarding a configuration of at least one semi-persistent channel state information-reference signal (CSI-RS) resource (fig. 5 step 500 and [0058] eNB transmits Configuration information (i.e. first information) of a plurality of CSI-RS resources (i.e. at least one semi-persistent channel state information-reference signal (CSI-RS) resource) associated with a CSI process; 
transmit second information for activating the at least one semi-persistent CSI-RS resource;(fig.5A step 503 and [0061] eNB transmits a configuration signal (i.e. second information) identifying the subset of CSI-RS resources selected for activation. 
transmit at least one CSI-RS through the at least one semi-persistent CSI-RS resource (see fig,5A step 505 and [0063] eNB transmits CSI-RS over the activated CSI-RS resources) and ([0116] the subset of CSI - RS resources include a single CSI - RS resource).
receive CSI that is based on the at least one CSI-RS (fig.5A step 508; and [0065] detect the CSI-RS transmitted on the activated CSI-RS resources, UE measures the channel quality and conditions of the CSI-RS, and [0066] UE transmits the CSI report to eNB ).
Wei  further discloses wherein the second information comprises a bit sequence (fig.5B step504 and [0060]-[0062]  eNB  transmits a configuration signal  , such as an activation/deactivation bitmap (i.e. second information comprises a bit sequence)  to identify the subset of CSI-RS resources selected for activation, wherein a configuration signal is transmitted  via (MAC) control elements (CEs) , where  MAC CE may be used to activate or deactivate one or more NZP CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE ( see [0068]).  
Wei does not explicitly disclose receive third information for deactivating the at least one semi-persistent CSI-RS resource, a bit sequence is arranged in an octet-aligned format.
In the same field of endeavor, YE US 2014/0029458 Al discloses
receive third information for deactivating the at least one semi-persistent CSI-RS resource [0030]-[0032]discloses  the cellular station(i.e. base station) transmits MAC CE to the mobile communication device (i.e. UE), wherein the MAC CE comprises information  indicating which the CSI-RS resources to be deactivated (i.e. information for deactivating the at least one semi-persistent CSI-RS resource), where the mobile communication device  deactivates the CSI-RS resource and stop measuring the CSI-RS resource and reporting the measurement result to the one of the cellular station  in response to deactivation of the CSI-RS resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei by incorporating receive third information for deactivating the at least one semi-persistent CSI-RS resource, as taught by YE, in order to improves the signaling performance on both the UE side and the network side (see YE [0036]).
The combination of Wei and YE does not explicitly disclose N bits is arranged in an octet- aligned format.
Torsner et al US 20100046405 A1 discloses N bits is arranged in an octet- aligned format [0003] n-bit is alignment, where n-bit aligned if a multiple of n bits occupies the header, where n may be 8, 16, 32; Where 8 or 16 bits or 32 bits it is octet aligned (i.e. an octet- aligned format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and YE by incorporating, N bits is arranged in an octet- aligned format, as taught by Torsner, in order to reduce processing requirements (see Torsner [0004]).

Regarding claim8, the combination of Wei, YE and Torsner discloses all features with respect to the claim 7.
Wei further discloses wherein the second information comprises a media access control (MAC) control element (CE) for activating the at least one semi-persistent CSI-RS resource [0096] the configuration signal (i.e. second information) includes a medium access control (MAC) control element identifying each of the plurality of CSI-RS resources ,where [0068]  MAC CE is used to activate or deactivate one or more CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE, For example, [0072] base station transmits an activation/deactivation MAC CE to UE to deactivate the CSI-RS resource #1 and to activate the CSI-RS resource #2.
 
Regarding claim10, the combination of Wei, YE and Torsner discloses all features with respect to the claim 7.
Wei further discloses wherein the second information comprises information indicating the at least one semi-persistent CSI-RS resource (fig.5B step504 and [0062] UE receives the configuration signal (i.e. second information) identifying the subset of CSI-RS resources that are activated for CSI measurement and reporting; [0116] the subset of CSI - RS resources includes a single CSI - RS resource (i.e. the at least one semi-persistent CSI-RS resource)

Regarding claim11, the combination of Wei, YE and Torsner discloses all features with respect to the claim 7.
Wei further discloses wherein the at least one semi-persistent CSI-RS resource comprises a CSI RS resource for interference measurement [0071]   one CSI-RS resource may be activated for CSI reporting based on MAC CE, If an CSI-RS resource is activated, the associated CSI-IM resource will also be activated for interference measurement (i.e. a CSI RS resource for interference measurement)

Regarding claim12, the combination of Wei, YE and Torsner discloses all features with respect to the claim 7.
Wei further discloses wherein the CSI is transmitted based on aperiodic CSI  
[0055] the measured CSI-RS resource for aperiodic CSI reporting may be transmitted
Regarding claim 13, Wei US 20180375560 A1 13A method for operating a user equipment (UE) (fig.8 UE) in a wireless communication system [0007] a method of wireless communication), the method comprising: 
receiving first information regarding a configuration of at least one semi-persistent channel state information-reference signal (CSI-RS) resource (see fig. 5B, step 501 and [0059]  UE  receives the configuration information (i.e. first information), that identifies  configuration of all of the CSI-RS resources (i.e. at least one semi-persistent channel state information-reference signal (CSI-RS) resource); 
receiving second information for activating the at least one semi-persistent CSI-RS resource (fig.5B step504 and [0062] UE receives the configuration signal (i.e. second information) identifying the subset of CSI-RS resources that are activated for CSI measurement and reporting); 
receiving at least one CSI-RS through the at least one semi-persistent CSI-RS resource ( see fig,5A step 505  and [0063]  eNB transmits CSI-RS over the activated CSI-RS resources) and ([0116] the subset of CSI - RS resources includes a single CSI - RS resource); 
determining CSI based on the at least one CSI-RS (fig. 5B step 506, [0065] UE detects (i.e. determine) the CSI-RS transmitted on the activated CSI-RS resources.  And UE measures the channel quality and conditions of the CSI-RS); 
transmitting the CSI (fig. 5b step 507, and [0066] UE transmits the CSI report to eNB using wireless radios 801 a-r and antennas 252 a-r (i.e. transceiver); 
Wei  further discloses wherein the second information comprises a bit sequence (fig.5B step504 and [0060]-[0062]  eNB 700 transmits a configuration signal , such as an activation/deactivation bitmap (i.e. second information comprises a bit sequence)  to identify the subset of CSI-RS resources selected for activation, wherein a configuration signal is transmitted  via (MAC) control elements (CEs) , where  MAC CE may be used to activate or deactivate one or more NZP CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE ( see [0068]).  
Wei does not explicitly disclose receive third information for deactivating the at least one semi-persistent CSI-RS resource, a bit sequence is arranged in an octet-aligned format.
In the same field of endeavor, YE US 2014/0029458 Al discloses
receive third information for deactivating the at least one semi-persistent CSI-RS resource [0030]-[0032]discloses  the cellular station(i.e. base station) transmits MAC CE to the mobile communication device (i.e. UE), wherein the MAC CE comprises information  indicating which the CSI-RS resources to be deactivated (i.e. information for deactivating the at least one semi-persistent CSI-RS resource), where the mobile communication device  deactivates the CSI-RS resource and stop measuring the CSI-RS resource and reporting the measurement result to the one of the cellular station  in response to deactivation of the CSI-RS resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei by incorporating receive third information for deactivating the at least one semi-persistent CSI-RS resource, as taught by YE, in order to improves the signaling performance on both the UE side and the network side (see YE [0036]).
The combination of Wei and YE does not explicitly disclose N bits is arranged in an octet- aligned format.
Torsner et al US 20100046405 A1 discloses N bits is arranged in an octet- aligned format [0003] n-bit is alignment, where n-bit aligned if a multiple of n bits occupies the header, where n may be 8, 16, 32; Where 8 or 16 bits or 32 bits it is octet aligned (i.e. an octet- aligned format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and YE by incorporating, N bits is arranged in an octet- aligned format, as taught by Torsner, in order to reduce processing requirements (see Torsner [0004]).

Regarding claim14, the combination of Wei, YE and Torsner discloses all features with respect to the claim 13.
Wei further discloses wherein the second information comprises a media access control (MAC) control element (CE) for activating the at least one semi-persistent CSI- RS resource [0096] the configuration signal (i.e. second information) includes a medium access control (MAC) control element identifying each of the plurality of CSI-RS resources ,where [0068]  MAC CE is used to activate or deactivate one or more CSI-RS resources as indicated by a K-bit long bitmap in the MAC CE, For example, [0072] base station transmits an activation/deactivation MAC CE to UE to deactivate the CSI-RS resource #1 and to activate the CSI-RS resource #2.
.

Regarding claim16, the combination of Wei, YE and Torsner discloses all features with respect to the claim 13.
Wei further discloses wherein the second information comprises information indicating the at least one semi-persistent CSI-RS resource (fig.5B step504 and [0062] UE receives the configuration signal (i.e. second information) identifying the subset of CSI-RS resources that are activated for CSI measurement and reporting; [0116] the subset of CSI - RS resources includes a single CSI - RS resource (i.e. the at least one semi-persistent CSI-RS resource)

Regarding claim17, the combination of Wei, YE and Torsner discloses all features with respect to the claim 13.
Wei further discloses wherein the at least one semi-persistent CSI-RS resource comprises a CSI RS resource for interference measurement [0071]   one CSI-RS resource may be activated for CSI reporting based on MAC CE, If an CSI-RS resource is activated, the associated CSI-IM resource will also be activated for interference measurement (i.e. a CSI RS resource for interference measurement).
Regarding claim 18, the combination of Wei, YE and Torsner discloses all features with respect to the claim 13.
Wei further discloses wherein the CSI is transmitted based on aperiodic CSI
[0055] the measured CSI-RS resource for aperiodic CSI reporting may be transmitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 												-Chen et al US 2014/0044040 A1: METHOD AND APPARATUS FOR
INDICATING ACTIVE CHANNEL STATE INFORMATION REFERENCE SIGNAL (CSI-RS) CONFIGURATIONS.
Yang et al US 2013/0286991 Al: METHOD FOR DOWNLINK CHANNEL STATE INFORMATION FEEDBACK IN MULTI-ANTENNA MULTI-CARRIER MULTI-CELL ENVIRONMENT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478